Citation Nr: 1442027	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Whether the creation of a debt in the amount of $9,049.80 was proper.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel










INTRODUCTION

The Veteran had active military service from June 1984 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that an overpayment had been created in the amount of $16,563.20.  

In a December 2012 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By March 2014 Order, the Court vacated the Board's December 2012 decision to the extent that it determined that an overpayment in the amount of $9,049.80 was properly created and remanded the matter to the Board for compliance with instructions contained in a Joint Motion for Partial Remand of the BVA Decision On Appeal.  The case is now returned to the Board.


REMAND

In the present case, the record demonstrates that on December 22, 2008, VA erroneously paid the Veteran a lump sum payment of $9,049.80.  It is not known why this payment was made to the Veteran, but the agency of original jurisdiction has indicated that it was made in error.  The agency of original jurisdiction has admitted that it did not send him a letter acknowledging the error and advising him that he would have to re-pay this amount.  There is nothing in the claims file to indicate how or why this error was made.

Service connection has been established for multiple residuals of a brain tumor, effective December 22, 1986, the first day after the Veteran's discharge from active service.  These disabilities were assigned a combined disability rating of 80 percent, which has been continued since that date.  The record shows that the Veteran's residuals include cognitive deficits and memory loss.

The parties' March 2014 Joint Motion for Partial Remand of the BVA Decision On Appeal suggests that sufficient consideration has not been given to whether the Veteran's cognitive disabilities and memory loss may have played a role in his action or inaction regarding the erroneous lump sum payment of $9,049.80.  The parties noted that the provisions of 38 C.F.R. § 3.500(b) apply, and consequently, the Veteran's state of mind, particularly whether he had knowledge of the erroneous award is determinative. 

In this regard, the Board finds that additional development is required so as to determine whether the Veteran's service-connected disability affected his ability to know that an erroneous payment had been received, and whether his action or inaction was impacted by such disability.  As such, the Board finds that a medical opinion should be obtained.  When evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination to be conducted by a psychiatrist.  The Veteran's claims file, to include a copy of this remand, must be provided to the psychiatrist designated to examine the Veteran.  All necessary special studies or tests, to include psychological testing and evaluation, shall be accomplished.

Following examination of the Veteran and review of the claims file, the psychiatrist is requested to provide an opinion as to whether the Veteran's service-connected multiple residuals of a brain tumor, to specifically include cognitive deficits and memory loss, affected his ability to understand and consequently know that a single deposit into his account on December 22, 2008, of $9,049.80, an amount well beyond what he was accustomed to receiving from VA, which had then been less than $1,500.00 per month, was an error.  In other words, given these circumstances regarding the unexplained deposit by VA into his account, did he then have the cognitive ability to know that such an event was likely an error?  The examiner should review statements made by the Veteran around that time, as well as any contemporaneous medical evidence that may be available in any VA medical records to arrive at an opinion regarding the Veteran's ability to comprehend that the deposit of such an amount was an error.  The examiner must provide an explanation for his/her opinion, supported by the record.

2.  The agency of original jurisdiction should thereafter review the Veteran's case and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim regarding the validity of the debt.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

